Exhibit 10.2
 
C1-02: Inward Bills Contract (applicable for single business)
Inward Bills Contract
No.: 2013 beilun C1-02 No 008
Party A (Applicant): Ningbo Keyuan Plastic Co., Ltd
Business license No.:330200400023187
Legal representative/Principal: Chunfeng Tao
Address: Qingshi Industrial Park, Ningbo
Postcode: 315803  

Financial institution account and account No.: Bank of China Inc, Beilun Branch
361058330713
Tel: 0574-86232932 Fax: 0574-86232618


Party B: Bank of China Inc, Beilun Branch
Legal representative/ Principal: Shuguang Sun
Address: No.588, Huashan Road, Beilun Zone
Postcode: 315000  

Tel: 0574-86869916 Fax: 0574-86895311


WHEREBY, the undersigned parties agreed to sign this contract in comply with
applicable laws.


Article 1. Preconditions
Inward Bills under this contract shall meet the following requirements:
 

1.
This contract has already been effective;
    2.
Party A obligates and signs the related documents, receipts, seal, related
person’s name lists and samples of signatures for party B, and also fills in
relevant certificates;
    3.
Party A opens the required account to fulfill this contract;
    4.
Party A arranges the required legal and administrative approval process to
facilitate the business properly, and submits the duplicate copy of the approval
documents and the copies of the original documents as requested by Party B;
    5. The guarantee on the provision of this contract has been effectively
established;     6. Other conditions requested by Party B.

 
Article 2. Related to Import Trade (Notes: complete with factual information.)


√Letter of Credit
Letter of Credit No.:LC1901312000442
Name of Bank Issuing Documents: ROYAL BANK OF SCOLAND


 No. of Issued Document: APSG 19G 12E 136757-001
Receipt amount: USD 22,725,000.1
 
 
1

--------------------------------------------------------------------------------

 


Collection
Invoice No.: / Entrusted bank’s name: /
Issuing documents No.: / Receipt amount: /


Article 3. Currency of Inward Bills and amount
Currency of Inward Bills: USD
Amount: (Spell-Out)  Twenty Two Million Seven Hundred Twenty Five Thousand Point
One
(Numeric)USD 22,725,000.1

Article 4. The Term of Inward Bills
The term of Inward Bills is / 12 months/  days, beginning to calculate since the
date of Party B made foreign payment.
If sale price of the imported products has been collected before the closing of
the financing, Party B has the right to consider the final collection date as
the closing date of the financing. Party A agrees to use the payment for sale of
imported products it receives to repay Party A of the financing amount.


Article 5. Interest Rate and Interest Settlement (Notes: complete with factual
information.)
1. Interest rate (annual interest rate)


(1) Inward Bills in RMB: fixed interest rate, and annual interest rate is / ％;


(2) Inward Bills in foreign currency:
 
A. Fixed interest rate, and annual interest rate is / ％;
 
B. Loan interest rate in the floating period within / months / years since the
Inward Bills date published by the Bank of China, Inc.
 
C. Benchmark of LIBOR/HIBOR + 80 points for the latest 1 month published by
Reuters till the 9:00- of the prior working day of the Inward Bills date.
(Decided per monthly)
 
2. Calculation of interest
Interest is calculated according to the actual payment amount and days since the
date of Party B made payment.
Calculation formula: Interest=Principal*Days*Daily interest rate.
Base for calculating daily interest rate is of 360 days, the reduction formula
is: daily interest rate=annual interest rate/360.


3. Method of interest settlement
Interest settlement is according to the following _third_ way:


(1) Settlement with quarter, 20th of each last month per quarter as the interest
settlement day, and the 21st as the payment day.
 
 
2

--------------------------------------------------------------------------------

 


(2) Settlement with month, 20th of each month as the interest settlement day,
and the 21st as the interest payment day.


(3) Same as expiration date of principal.


(4) Receive the interest in advance and settle when expiration date.


On the condition that the final payment day of the financing principal is not
the same date of interest payment day, then the final payment day is considered
as interest payment day and Party A shall pay off the entire interest.
 
4. Default interest


(1) If Party A fails to return the payment of Inward Bills within the agreed
time, as for the overdue payment, the default interest shall begin accruing
according to the default interest rate starting from the date of late payment
until both the principal and interest are paid off.


(2) If Party A fails to pay the interest and default interest in time, it can be
penalized with compound interest per month/per quarter according to agreed
default interest in this contract.


(3) Default interest rate


A. Default interest rate is a floating rate, the floating period is / month/
/year. In every floating period, the default interest shall be re-priced on the
default date. The re-pricing date is the corresponding date in the month of the
default date. If there is no corresponding date in the same month, then the last
date of the month is the re-pricing date.
B. Default interest rate equals to the benchmark interest rate in the item C
below plus 20%.
C. In the first floating period, the benchmark interest rate is the financing
interest rate item 1 of this Article. After each full floating period, the
benchmark interest rate shall be calculated as below:
Financing in RMB, it floats upward/ floats downward according to the same level
loan benchmark interest rate issued by the People’s Bank of China in the
re-pricing day.
Financing with foreign currency,
It is the loan interest rate within the same floating period of / years of the
re-pricing day implemented by Bank of China, Inc.
√ It equals to the latest floating period obtained from Reuters of the prior day
of re-pricing day before 9:00 (Beijing time) pluses 80 points.
 
 
3

--------------------------------------------------------------------------------

 


Article 6. Fees
Party A shall pay the related fees related to the business under this contract
in time and the Party B decides the calculation basis, standard and method, etc.
Party A pays the above fees through the __second__ method:
 
1. In __/__ banking day since this contract became effective, pay with __/___.


2. Party B is authorized to deduct from the Party A’s account (Account
No.:361058330713)


3. Other methods:____________________/_______________.


Article 7. Other Rights and Obligations of the Parties


Party B has the right to handle the full set of documents/goods under the inward
bills business or other guarantee right/ property right pursuant to applicable
laws and regulations. According to applicable laws and regulations or the
verdict of the courts and arbitral authorities, the right to handle the full set
of documents/goods under the Inward Bills business belongs to Party A, then
Party A agrees to transfer this right to party B unconditionally to the maximum
extent allowed by applicable law and regulations and accept performance and non-
performance of Party B to handle the documents/goods. If according to applicable
laws and regulations or the verdict of the courts and arbitral authorities, the
right to handle the full set of documents/goods under the Inward Bills business
belongs to Party B, then Party B retains this right till Party A completely pays
off the financing.


When Party A requests to hold receipts/goods, and repays the financing with
sales income, Party A is only acting as Party B’s consignee, including but not
limited to safekeeping relevant receipts, handling storage, transportation and
other related matters under those receipts, and maintain sales fund or deposit
it to specific account of Party B. Party A shall disclose this role when selling
the goods to a third party.


Party A shall be responsible for all the fees (including but not limited to
insurance, storage, transport and wharf) during period when Party A retains the
goods. Party A promises to insure the goods according to the market price of the
goods, indicate Party B as the insured and provide the insurance documents to
Party B. Party B has the right to claim directly when insured cargo endures
loss.


Without the permission of Party B, party A is not allowed to delay payment or
handle the goods through any non-currency method or at the price lower than the
market price. Party A is not
allowed to mortgage or pledge, or make the goods to be bound by any other liens.
Once requested by Party B, Party A shall submit the details of the goods’
accounts, any sales revenue or relevant sales contracts to party B; Party B has
the right to enter into the warehouse to review the actual situations of the
goods, or repossess these goods.


Article 8. Guarantee (Notes: complete with factual information.)
The guarantee methods of liability under this contract:
√ Ningbo Kewei Fuels Co., Ltd and Ningbo Keyuan Petrochemicals Co., Ltd, Ningbo
Keyuan plastic co.ltd to provide pledge guarantee, … , and sign corresponding
guarantee contract.
BeiLun 2012 renbao004,BeiLun 2012 renbao 005, BeiLun 2012 rendi 005, BeiLun 2011
rendi 006, BeLun 2011 rendi 0121.
Ningbo Keyuan Plastics Co., Ltd provides margin pledge:
 
 
4

--------------------------------------------------------------------------------

 
 
In case the pledgor is a third party, Party B and the pledgor shall enter into
additional margin pledge contract.
√ This contract is the main contract under the 2010 lun G2 -05-01-014  of <
General Agreement of Margin Pledge>, and the agreement provides margin pledge
and submit corresponding <Certification of Margin Pledge> or handle directly as
following ways rather submit <Certification of Margin Pledge>:
 
1) Margin Amount: (Currency) RMB ; (Spell-Out) One hundred Forty Four Million
RMB.
 
CNY 144,000,000
2) Party A pay for above margin with following method:
Within 1 / banking days since the effective date of this contract, Party A will
deposit or load margin to the margin account opened in Party B with transfer
check. (account no: 396162796142).
 
Entrusted Party B to load the margin to the margin account opened in Party B
from the RMB account in Party B.
 
Party A ‘s guarantee liability of margin under business has been removed, and
Party A authorized Party B to load the margin to margin account opened in Party
B directly from account.


Others:


3) In case above guarantee liability of margin has been removed by Party B,
Party B shall return according to following methods:


Return to the Party A’s account.
Return according to the deposit route.
Return according to the written instruction of Party A.
Others: .


If Party B believes that Party A or guarantee occurred matters potentially
affect the contractual capacity, or guarantee contract becomes invalid,
terminated or cancelled, or financial conditions of Party A or guarantor gets
worse or they enter into major litigation or arbitration, or any other factors
that may affect their ability to perform their contractual obligations, or the
value of guaranty gets worse or lost due to devaluation, destruction, losses, or
being closed down, Party B has the right to demand and Party A has the
obligation to provide new guarantee, replace the guarantor to bear the liability
under this contract.


Article 9. Party A’s Statements and Commitment
 
Statements as follows:
 
1. Party A registers and survives by law, and possess the complete capacity of
civil rights needed to fulfill this contract;


2. Party A signs and fulfills this contract based on true intention, has
obtained the legal and effective authority according to the requirements of the
Articles of Incorporation or other internal management documents, and is not
allowed to violate any binding agreement, contract and other legal documents;
Party A has gained or will gain all the relevant approvals, permits, files or
registers.
 
 
5

--------------------------------------------------------------------------------

 


3. All the documents and certificates provided by party A to Party B is
authentic, complete, accurate and effective under this contract;


4. The trading background described by party A to party B is authentic and
legal, and does not have the illegal purpose such as money laundering. Party A
providing any documents according to party B’s requirements does not mean that
party B has the obligations and responsibilities of inspection towards the
authenticity and legality of party A’s trade;


5. Party A will not hide any truths that may influence both parties’ financial
situation and contractual capacity.
Commitments as follows:
1. Provide the statement of products sales regarding the import items in timely
manner according to Party B’s requirement.


2. If Party A has already signed or will sign counter-guarantee agreement or
other similar agreements about the guaranteed obligations with the guarantor of
this contract, then the agreement will not damage any rights owned by party B
under this contract;


3. If the products sales of the import items have serious difficulties, or
situations that may influence both parties’ financial conditions and capacity to
fulfill this contract, including but not limited to the change of any business
pattern of dismantlement, merger, affiliation, joint venture with foreign
merchants, cooperation, contractual operation, reorganization, reformation and
listing program, reduction of registered capital, assignment of significant
property or stock right, commitment of significant liabilities, or installation
of new significant liabilities on the pledge, or involvement to grave litigation
or arbitration cases, party A shall inform party B in time;
 
4. As for pending matters, Party A agrees to handle according to the
international conventions and agreement with Party B.


Article10. Disclosure of Related Parties of Party A and Related Transactions
 
The    first    item below is applicable to both parties:
1. Party A does not belong to the group client of party B according to the
Management Guidance of Credit Extension Business Risk of Commercial Bank Group
(short for Guidance).


2. Party A belongs to the group client of party B according to Guidance. Party A
shall report the situation of related transactions over 10% net assets in time,
including the related relationship, trading projects, trading properties,
trading amount, corresponding proportion and pricing policy and so on (including
the trade with no capital but only proportion capital).


Article 11. Default Events
 
Party A will be considered in violation of this contract if one of the following
events happens:
 
1. Party A fails to fulfill its obligations to pay and repay to the party B
according to this contract;
 
 
6

--------------------------------------------------------------------------------

 


2. The statements made by party A is untrue or default the commitments under
this contract;


3. The matters mentioned in No.3 of Item 2 in Article 9 happen; Party B
considered those may affect the financial conditions and contractual capability
of Party A or guarantor, and Party A has not provided new guarantee, replaced
guarantor in accordance with the provisions of this contract.


4. Party A closes down or is subject to disincorporation, revocation or
bankrupt.


5. Party A defaults other covenants in this contract;


6. Party A default the other contracts signed with Party B or other institutions
of Bank of China, Inc.


7. Guarantor defaults the covenants of guarantee contract, or other contracts
signed with Party B or other institutions of Bank of China, Inc.
 
When any of the above mentioned events occur, Party B has the right to take one
or some following actions:
 
1. Request Party A and/or guarantor to amend the default behaviors within
limited time;
 
2. Entirely or partly suspend or terminate Party A’s business applications under
this contract or the other contracts, entirely or partly suspend or terminated
to grant and handle the un-granted loans, holding trading financing;


3. Announce the unpaid loans/financing principals and interests and the other
account payables to entirely or partly expire.


4. Terminate or revoke this contract, entirely or partly terminate or revoke the
other contracts between Party A and Party B;


5. Request Party B to compensate the liquidated damages;


6. Deduct funds from Party A’s account to repay entirely or partly liability
under this contract.
 
The undue funds in this account will be considered due in advance. If the
account currency is different from the business currency of Party B, convert
according to the applicable rate of Party B.
 
7. Execute real guarantee;


8. Request guarantor to bear guarantee liability;


9. Other measures considered necessary by Party B.
 
 
7

--------------------------------------------------------------------------------

 


Article 12. Reservation of the Rights
If one party fails to fulfill entire or part rights under this contract or
request the other party to fulfill, undertake entire or part obligations,
responsibilities, it shall not be considered to waive the obligations or
responsibilities.
Any party’s tolerance or extension or delay execution of the rights under this
contract towards another party shall not affect the rights under this contact
and laws and regulations, also not considered to waive the rights.


Article 13. Amendment, Modification and Termination
This contract can be amended or modified in writing mutual agreement. Any
amendments or modifications are inseparable parts of this contract.
Unless otherwise specified by laws or regulations or covenants, this contract is
not allowed to terminate till the rights and obligations are completely
executed.

Unless otherwise specified by laws or regulations or covenants, invalidation of
any items under this contract will never affect the other items’ legal
effectiveness.


Article 14. Applicable Laws and Settlement
This contract shall be governed by the laws of PRC.
After this contract becomes effective, all disputes concerning this contract
should be settled through friendly negotiation. When negotiation fails, any
party can settle with following second method;
 
1. Submit to ___________________Arbitration Committee to arbitrate.
 
2. Submit to the People’s court located in the domicile of Party B or other
corresponding institutions of Bank of China, Inc.
 
3. Prosecute the People's Courts with jurisdiction.


During the settlement period, if this dispute does not affect the performance of
this other items, the other items shall continue to performance,


Article 15. Attachment
The following attachments and other attachments ensured by both parties makes up
the inseparable parts of this contract, and possess the equal legal validity.
 
1,__________/_______;
 
2,__________/_______;


Article 16. Other Covenants
 
1. Without Party B’s written consent, Party A is not allowed to transfer rights
or obligations to the third parties.


2. If Party B entrusts any other institutes of Bank of China to execute the
rights and obligations under this contract, Party A shall agree. Party B or its
designees are entitled to exercise all the rights under this agreement and to
file a lawsuit in the People's Courts or submit to the Arbitration Committee to
arbitrate.
 
 
8

--------------------------------------------------------------------------------

 


3. In case of not affecting the other covenants of this contract, this contract
has the legal binding to the heirs and transferees.


4. Apart from the other covenants, the address specified in this contract by
both parties is regarded as the contract address, and also promise that when the
contract address changes, then information will sent to the party in written
form in time.


5. The titles and business names in this contract are just used for the purpose
of convenience, and can’t be used for the purpose to explain the clause content,
and obligations and rights of the party.


6. Per the changes of laws and regulations or regulatory process or the
requirements of regulatory authority, Party B is unable to execute this
agreement or execute according to covenants, Party B has the right to terminate
or amend this agreement or single agreement according to the changes of laws and
regulations or regulatory process or the requirements of regulatory authority
and exemption from liability.


Article 18. Conditions for effectiveness
This contract becomes effective upon the signature and seal of the legal
representatives of both parties, principals or the authorized persons.
This contract made in duplicate, each party has one copy, both having the same
legal effects.
 
Party A: Ningbo Keyuan Plastic Co., Ltd Party   
B: Bank of China, Inc Beilun Branch The authorized person:  The authorized
person:  January 23, 2013  [ex10i.jpg] January 23, 2013

 
 
9

--------------------------------------------------------------------------------